           Case 2:19-cv-01503-JAM-CKD Document 11 Filed 11/08/19 Page 1 of 3



 1   MARTIN & BONTRAGER, APC
     G. Thomas Martin, III (SBN 218456)
 2   Nicholas J. Bontrager (SBN 252114)
 3   6464 W. Sunset Blvd., Ste. 960
     Los Angeles, CA 90028
 4
     T: (323) 940-1700
 5   F: (323) 238-8095
 6   Tom@mblawapc.com
     Nick@mblawapc.com
 7   Attorneys for Plaintiff
 8   DENNIS REEVES,
 9
10
                          UNITED STATES DISTRICT COURT

11                      EASTERN DISTRICT OF CALIFORNIA
12
                                                 Case No.: 2:19-cv-01503-JAM-CKD
13   DENNIS REEVES,
14         Plaintiff,
15                                               NOTICE OF SETTLEMENT
           vs.
16
17
18   CAPITAL ONE BANK, N.A.,
19                      Defendant(s),
20
21
22                             NOTICE OF SETTLEMENT
23
           NOW COMES Plaintiff, DENNIS REEVES, by and through the
24
25   undersigned counsel, and hereby notifies this Honorable Court that the parties have
26
     reached an agreement to settle the instant matter in its entirety. The parties, through
27
28   counsel, are working cooperatively to consummate the settlement as expeditiously

                                                -1-

                                                                       NOTICE OF SETTLEMENT
          Case 2:19-cv-01503-JAM-CKD Document 11 Filed 11/08/19 Page 2 of 3



 1   as possible and Plaintiff anticipates filing a Fed. R. Civ. P. 41 stipulation of
 2   dismissal, with prejudice, within sixty (60) days.
 3
 4
 5                                          RESPECTFULLY SUBMITTED,
 6   Dated: November 8, 2019                MARTIN & BONTRAGER, APC
 7
 8                                          By: /s/ Nicholas J. Bontrager
 9                                          Nicholas J. Bontrager
                                            Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-

                                                                     NOTICE OF SETTLEMENT
          Case 2:19-cv-01503-JAM-CKD Document 11 Filed 11/08/19 Page 3 of 3



 1                          CERTIFICATE OF SERVICE
 2        I hereby certify that on the 8th day of November, 2019, I electronically filed
 3
     the foregoing with the Clerk of the Court using the CM/ECF. The Notice of
 4
 5   Settlement has been served on Defendants counsel of record by way of the
 6
     CM/ECF.
 7
 8
 9
                                                   By: /s/ Nicholas J. Bontrager
10                                                 Nicholas J. Bontrager, Esq.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -3-

                                                                    NOTICE OF SETTLEMENT
